DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 07/07/2021.
Claims 1-3, 5-10 and 18 are previously presented. Claim 4 is newly cancelled. Claims 11-17 remain withdrawn. Claims 1-3, 5-10 and 18 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1 claims “wherein the components in the liquid flavour composition are solubilized”. The examiner does not find the support for the limitation in the specification and claims as originally filed. The instant specification recites “the solubilized cell wall material” in Example 1. However, such a description does not reasonably convey to one skilled in art that “the solubilized cell wall material” and “the components in the liquid flavour composition are solubilized” have same scope.
Claims 2-3, 5-10 and 18 ultimately depend from claim 1 and therefore necessarily incorporate the new matter issue therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims “wherein the components in the liquid flavour composition are solubilized”. It is unclear what “the components” is referring to. Does it mean all of the ingredients or some specific ingredient in the composition? The Office notes that the instant specification recites “the solubilized cell wall material” in Example 1, page 10, 
Claims 2-3, 5-10 and 18 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 10 recites “solubilized glucans, mannans, amino acids, proteins, protein fragments and phospholipids”. It is not clear if the term “solubilized” is limiting the glucans, or all the aforementioned components. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Langfelder WO2013/010937A1 (hereinafter referred to as Langfelder) in view of Noordam US Patent Application Publication No. 2014/0099402 (hereinafter referred to as Noordam) .
Regarding claim 1, 
Langfelder is silent regarding the step of separating a liquid fraction by solid/liquid separation to provide a liquid composition. Noordam teaches a process of producing a yeast derived product comprising contacting a suspension comprising yeast cells with an endoglucanase and an endoprotease followed by subjecting the resultant product to a solid-liquid separation step and removing the insoluble matter, which will advantageously result in a yeast-derived product being more soluble, clearer, and/or lower in colour, which may be useful in certain applications where these properties are desired ([0004; 0027]).
Both Langfelder and Noordam are directed to processes of lysing a yeast material that comprising yeast cell wall with enzymes including glucanase and endoprotease. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Langfelder by incorporating a solid-liquid separation step to obtain a liquid composition that is soluble, clearer, and/or lower in colour, which may be useful in certain applications where these properties are desired.
Given that Langfelder teaches lysing the cell wall with the same enzymes as those recited in the claim, it logically follows that those enzyme will lyse the cell wall components and result in the solubilized components. See MPEP 2112.01 I,  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The limitation “flavour” as in “liquid flavour composition” is interpreted not to further limit the claim. In the instant case, since there is no manipulative difference between the methods as taught by Langfelder in view of Noordam and that as claimed, the method of Langfelder in view of Noordam will necessarily result in a liquid composition that is materially indistinguishable from the composition recited in the claim, and can be used for a flavor composition.
Regarding claim 2, Langfelder teaches contacting the slurry of yeast cell wall with a peptidase/protease (i.e., enzymes that are capable of cleaving peptide bonds) (page 6, line 16-19). It would have been obvious to have selected an exopeptidase to lyse yeast cell walls where Langfelder teaches a peptidase that is capable of cleaving peptide bonds, as one of ordinary skill would have had the reasonable expectation that any peptidase (e.g., exopeptidase or endopeptidase) would function effectively in the process. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated exopeptidase.
Regarding claim 3, Langfelder teaches contacting the slurry of yeast cell wall with a beta-1,3 glucanase (e.g., laminarinase, page 5, line 13-20), but is silent regarding glucanase is a laminaripentaose-producing-β-1,3-glucanase (LPHase). However, it would have been obvious to have selected laminaripentaose-producing-β-1,3-glucanase to digest yeast cell walls where Langfelder teaches a beta-1, 3- glucanase (e.g., laminarinase), as one of ordinary skill would have had the reasonable expectation that any glucanase (e.g., laminaripentaose-producing-β-1,3-glucanase) would function effectively in the process. This is merely selecting from a group of suitable options, 
Regarding claim 6, Noordam teaches a step of concentrating (e.g., drying) the yeast derived product such that the resultant product is easier for storage and/or economical for transportation ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Langfelder by concentrating the liquid composition for easier storage and/or more economical transportation. 
Langfelder in view of Noordam is silent regarding the dry matter content of the composition. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have concentrated the composition to a desirable level such that the weight of the composition suitably light for storage and more economical transportation. As such, the dry matter content as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 7, Langfelder teaches that beta-1,3-glucanase demonstrates its cleaving activity at a pH of 4.8 (page 16, line 18-21), and that peptidase exhibits peptidase at a pH range 3-10 (page 7, line 18-25). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a pH of 4.8 such that the glucanase and peptidase could perform their enzymatic activities. The pH as disclosed by Langfelder falls within that recited in the claim.
Regarding claim 8, Langfelder teaches incorporating inorganic salt in the composition (page 8, line 24-27). Where the claim requires the presence of a salt as the 
Regarding claim 10, yeast cell wall is known to comprise glucans, mannans, protein and phospholipids, and that a protease will break down protein into protein fragments and monomer (e.g., amino acid), and a glucanase will cleave glucan into solubilized glucan fragment. Further, Langfelder in view of Noordam as recited above, teaches the same steps of contacting a slurry of isolated yeast cell walls with a glucanase and an endoprotease and followed by a solid/liquid separation as those recited in the claim, which will necessarily lead to a flavor composition comprising solubilized glucans, mannans, amino acids, proteins, protein fragment and phospholipids. 
Regarding claim 18.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Langfelder in view of Noordam as applied to claim 1 above, and further in view of Noordam US Patent Application Publication No. 2010/0183767, hereinafter referred to as ‘767.
Regarding claim 5, Langfelder as recited above, teaches an endoprotease but is silent regarding endoprotease comprising a proline specific endoprotease. ‘767 teaches a method of producing a flavour composition comprising a process of lysing yeast comprising contacting the suspension of yeast cell that comprises yeast cell walls with a glucanase and with an endoprotease such as proline specific endoprotease ([0029] , ([0026-00283]; [0019];[0032];[0037]).  Both Langfelder and ‘767 are directed to processes of contacting a suspension comprising yeast cell walls with glucanase and an endoprotease. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Langfelder by including a proline specific endoprotease for the reason that the prior art has established that a proline specific endoprotease is an art-recognized endoprotease suitable for digesting a suspension comprising yeast cell wall. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 

Regarding claim 9, Noordam teaches a step of concentrating (e.g., drying) the yeast derived product such that the resultant product is easier for storage and/or economical for transportation ([0031]). Langfelder in view of Noordam is silent regarding drying by spray drying. ‘767 teaches spray drying lysate of the yeast product ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filling 
Langfelder in view of Noordam and ‘767 is silent regarding the dry matter content of the flavor composition after concentrating and spray drying. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have concentrated the composition to a desirable level such that the weight of the composition is suitable for storage and economical for transportation. As such, the dry matter content as recited in the claim is merely an obvious variant of the prior art.

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered and the examiner’s response is shown below:
Regarding 35 USC 112(a) rejection of claim 18, applicant’s argument is found persuasive thus the rejection is withdrawn.
Regarding the 35 USC 112 (a) rejection of claim 1 limitation “wherein the components in the liquid flavour composition are solubilized”, applicant argues on pages 5-6 of the Remarks that a simple reading of the specification support the written description of the limitation.  Applicant goes on to argue that solid-liquid separation will render a liquid composition that is all soluble, for example by the centrifugation method recited in example 1.
Those arguments are not persuasive. The examiner does not find the support for the limitation in the specification and claims as originally filed. The instant specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the 35 USC 112 (b) rejection of claim 1 limitation “the components” as in “wherein the components in the liquid flavour composition are solubilized”, applicant argues on pages 7-8 of the Remarks that excerpts from the specification makes it clear that the components are the water soluble components from the yeast cell wall degradation, and that prior art teaches that yeast extract comprises soluble components.
Those arguments are not persuasive. The limitation renders the claim indefinite, for the reason that it is not clear exactly what components from the cell wall material are being solubilized. Is it glucan, or another material from the cell wall? Applicant is invited to specify.
Regarding 35 USC 112(b) rejection of claim 10, applicant argues that because the components of the liquid fraction are all dissolved, the term solubilized refers to all of the recited components.
The argument is not persuasive. There is no indication that “all” the components in the liquid fraction are dissolved. Applicant is also invited to refer to para. 35 of the instant office action for details.
Regarding the 35 USC 103 rejection over Langfelder in view of Noordam, applicant argues on pages 8-9 of the Remarks that Langfelder describes lysing cell wall mainly for cleaning clogged filter, that there is no discussion of using the yeast cell wall for processing flavor, thus there is no suggestions in Langfelder that flavor or useful food product can be made from the yeast cell wall. Applicant further argues that Noordam separate yeast cell wall from liquid, and Noordam teaches that separation is optional.  Applicant thus argues that there is no motivation to combine the two references.
Those arguments are not persuasive. Langfelder teaches more than using the lysed yeast cell wall for cleaning purpose. For example, page 3 2nd para. of Langfelder teaches that the lysed yeast cell wall can also be used in food product process such as in wine making. As such, a skilled artisan would have been obvious to modify Langfelder by incorporating a solid-liquid separation step to obtain a liquid composition that is soluble, clearer, and/or lower in colour, which may be useful in certain applications where these properties are desired. Applicant is further reminded that the office takes the position that the limitation “flavour” as in “liquid flavour composition” does not further limit the claim (see para. 19 of the instant office action).  Further, it is not accurate to assert that the insoluble material that is being separated in Noordam is yeast cell wall. Noordam teaches contacting a yeast cells product that comprises cell wall with the same enzymes as those recited in the claim (e.g., endoglucanase and 
Regarding the rejection of claims 5 and 9, Applicant argues on page 9 of the Remarks that ‘767 does not address using the cell wall to make flavors, and that ‘767 does not teach solid liquid separation.
Those arguments are piecemeal. ‘767 is cited to teach the limitations of enzyme type and the step of spraying drying. The features about yeast cell wall and solid liquid separation are taught by other cited arts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791